*717The opinion of the court was delivered by
Allen, J.:
The first matter we are called on to determine is whether a duly-authenticated case-made is attached to the petition in error or not.
The certificate which appears at the end of the papers attached to the petition in error reads as follows:
“The above and foregoing is all the evidence introduced on the trial of said cause, and is all the proceedings had in said cause bearing upon the case. All of the foregoing evidence introduced in the trial bearing on the method of doing business by Doctor H. A. Eberle, together with all the transactions had by him with any parties outside of the officers of the plaintiff bank, was introduced over the objections of the plaintiff, and was duly excepted to by its attorneys at the -, as was all testimony except such as tended to impeach the bonajides of the purchase of the note sued upon. Witness my hand, at Erie, Kas., this 27th day of July, 1889.”
This certificate is signed by the district judge, and attested by the clerk of the district court with his seal. The statute provides:
“ The case and amendments shall be submitted to the judge, who shall settle and sign the same, and cause it to be attested by the clerk, and the seal of the court to be thereto attached.”
We are unable to find anything in this certificate which by the most liberal construction of its language shows that the matters presented here were settled or allowed by the trial judge as a case-made for this court. But very few words are necessary to a valid certificate, but those words are wholly wanting here.
We, therefore, have nothing to consider. We may add, however, that from a cursory examination of what is presented as a case, we are inclined to the opinion that there was evidence to uphold the findings of the jury.
The case will be dismissed.
All the Justices concurring.